         Case 1:20-mj-02560-MBB Document 4-1 Filed 10/14/20 Page 1 of 7

                                                                                   20-mj-2560-MBB


                            AFFIDAVIT OF SEAN W. RICHARDS

       I, Sean W. Richards, being duly sworn, depose and state as follows:

                                        INTRODUCTION

       1.      I am an Essex County Deputy Sheriff currently assigned to the Federal Bureau of

Investigation (“FBI”) North Shore Gang Task Force. I have been a Deputy Sheriff since 1998.

During my career, I have been assigned to numerous state and federal tasks forces with the FBI,

Drug Enforcement Administration (“DEA”), Bureau of Alcohol, Tobacco, Firearms, and

Explosives, and the Essex County District Attorney’s Office investigating drug, violent, and

firearm offenses. I have received specialized training in the investigation of controlled substances

while attending the Massachusetts Criminal Justice Training Council police academy at West

Boylston, graduating as a certified full-time police officer in December 2001. I have attended and

successfully completed a two-week basic narcotics investigators course and the advanced

investigators course offered by the DEA. During my career, I have personally arrested or have

been involved in the arrest of over one thousand individuals for narcotic related offenses.

       2.      While assigned to the various task forces during my career, I have conducted

investigations involving, but not limited to, the use and distribution of narcotics, assaults, firearms

violations, and crimes against persons and have successfully investigated many violations of Title

21 of the United States Code. My duties on the various task forces included working in an

undercover capacity and arranging transactions with known narcotics dealers, as well as

conducting controlled purchases of narcotics. During my assignments, I have made approximately

50 undercover purchases of narcotics. I have become familiar with, and have utilized, many of the

so-called “normal investigative procedures” used by law enforcement officers to identify,

apprehend and successfully prosecute individuals involved in the distribution of controlled
         Case 1:20-mj-02560-MBB Document 4-1 Filed 10/14/20 Page 2 of 7




substances. These normal investigative procedures include, but are not limited to: physical

surveillance, telephone toll analysis, public records analysis, registry records analysis, and

interviews, gathering information from informants, controlled purchases of drugs, utilizing

undercover officers to purchase drugs, trash analysis, and applying for and executing search

warrants. On the basis of my training and experience, I have become familiar with the vernacular

of illegal narcotics abusers and distributors. I am acquainted with the methods by which such

persons seek to disguise their identities as well as the subject of their conversations and operations,

and I am familiar with many of the methods, practices and techniques by which members of

organized conspiracies illicitly transport and distribute controlled substances.

                                   PURPOSE OF AFFIDAVIT

       3.      I am submitting this affidavit in support of an application for a criminal complaint

charging Manuel Santana Vizcaino, a/k/a “Dave” (“M. SANTANA”) and Santo Santana Vizcaino

(“S. SANTANA”) with conspiracy to distribute and possess with intent to distribute 40 grams or

more of fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1),

and 841(b)(1)(B)(vi),.

       4.      As will be explained more fully below, on September 3, 2020 and September 14,

2020, the FBI utilized a confidential informant (“CI”) to conduct controlled purchases of fentanyl

after contacting M. SANTANA. On September 14, 2020, S. SANTANA delivered fentanyl to the

CI.

       5.      I personally have participated in this investigation since at least September 2020. I

am familiar with the facts and circumstances of this investigation based upon, among other things:

(a) my personal knowledge and involvement in this investigation; (b) my review of records related




                                                  2
         Case 1:20-mj-02560-MBB Document 4-1 Filed 10/14/20 Page 3 of 7




to this investigation; (c) information provided to me orally and in writing by other law enforcement

agents; and (d) my experience and training as a criminal investigator.

       6.      Because this affidavit is submitted for the limited purpose of establishing probable

cause to believe that M. SANTANA and S. SANTANA conspired to distribute and possess with

the intent to distribute fentanyl, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B)(vi),

I have not included every detail known to me. Rather, I have included only those facts that I believe

are sufficient to establish probable cause for the issuance of the requested criminal complaint. All

times herein are approximate.

                                       PROBABLE CAUSE

      September 3, 2020: Controlled purchase of 276 grams of fentanyl after contacting M.

                                            SANTANA

       7.      On September 3, 2020, FBI investigators utilized the CI to conduct a controlled

purchase of fentanyl from a Lawrence-based fentanyl distributor known to the CI as “Dave.” As

detailed below, “Dave” was later identified as M. SANTANA. The CI has a criminal history that

includes convictions for drug possession and distribution offenses. The CI is cooperating with law

enforcement for consideration in pending criminal case. Based on the corroboration detailed

below, I believe that the information received from the CI is reliable. At the time of writing this

affidavit, the CI is willing to testify. Prior to the controlled purchase, the CI and the CI’s vehicle

were searched for contraband with negative results.

       8.      At the direction and under the supervision of investigators, the CI arranged by text

message to purchase fentanyl from M. SANTANA. The text messages between the CI and M.

SANTANA are in English and are preserved. At 4:27 p.m., the CI sent a text message to M.

SANTANA, using telephone number (978) 242-5981, stating that he was 20 minutes away,



                                                  3
         Case 1:20-mj-02560-MBB Document 4-1 Filed 10/14/20 Page 4 of 7




meaning 20 minutes away from 18 Swan Street in Lawrence. The CI has purchased drugs from M.

SANTANA regularly in the past and was stopped by police in possession of approximately 270

grams of suspected fentanyl purchased from M. SANTANA prior to the CI’s cooperation. The CI

informed investigators that the CI regularly acquired between 250-290 grams of fentanyl from M.

SANTANA on a weekly basis for approximately the prior two months.

       9.      After the text message to M. SANTANA, investigators provided the CI with $7,500

of official agency funds for the controlled purchase of fentanyl. Investigators also equipped the CI

with an audio and video recording and surveillance device. Investigators then followed the CI to

18 Swan Street and surveilled him walk up the stairs at the rear of the building, which led to the

second floor apartment. Outside the second floor apartment, M. SANTANA greeted the CI. Prior

to entering the apartment, M. SANTANA grabbed a guava juice box from the trash and brought it

into the kitchen. Inside the kitchen, the CI handed M. SANTANA the $7,500 of official agency

funds. M. SANTANA took the money, but did not count it. M. SANTANA then walked into a

back bedroom. M. SANTANA returned and provided the guava juice box to the CI and told the

CI that he put an extra “one and a half” inside the box. This meeting was audio- and video-

recorded. During the meeting, a surveillance officer observed M. SANTANA outside the residence

and observed him walk inside the second floor apartment. M. SANTANA was identified wearing

the same clothing as seen in the recording of the meeting. Based on my training and experience, I

believe that M. SANTANA placed an extra one and a half “fingers,” meaning an extra 15 grams

of fentanyl into the box for the CI. The CI then left the apartment and met with investigators.

       10.     The CI provided investigators with the guava juice box, which contained 26 and

one half compressed cylinders of a brown powdery substance wrapped in wax paper. Investigators

then searched the CI for contraband and money with negative results and retrieved the audio- and



                                                 4
         Case 1:20-mj-02560-MBB Document 4-1 Filed 10/14/20 Page 5 of 7




video-equipment. The substance was tested at the DEA Laboratory and confirmed to be 276.3

grams of a substance containing fentanyl.

  September 14, 2020: Controlled purchase of 257 grams of fentanyl from S. SANTANA after

                                    contacting M. SANTANA.

       11.     On September 14, 2020, FBI investigators utilized the CI to conduct a controlled

purchase of fentanyl from M. SANTANA. At the direction and under the supervision of

investigators, the CI arranged by text message to purchase fentanyl from M. SANTANA. The text

messages between the CI and M. SANTANA are preserved. Prior to the controlled purchase, the

CI and the CI’s vehicle was searched for contraband with negative results. At 4:34 p.m., the CI

sent a text message to M. SANTANA, using telephone number (978) 242-5981, stating that he

was ready, meaning ready to meet at 18 Swan Street in Lawrence. M. SANTANA replied that he

needed 15 minutes.

       12.     After the text message exchange, investigators provided the CI with $7,500 of

official agency funds for the controlled purchase of fentanyl. Investigators also equipped the CI

with an audio- and video-recording and surveillance device. Investigators then followed the CI to

18 Swan Street and surveilled him walk up the stairs at the rear of the building, which led to the

second floor apartment. The CI walked into the kitchen. Inside the kitchen, the CI greeted

S.SANTANA, M. SANTANA’s brother, and handed him the $7,500 of official agency funds. S.

SANTANA counted the money at the kitchen table. S. SANTANA stated that “Dave” was in Santo

Domingo, the capital of the Dominican Republic, and would return the following week. The CI

had never met S. SANTANA prior to this controlled purchase. S. SANTANA then walked out to

the rear deck, took a black plastic bag, and handed it to the CI. This meeting was audio- and video-

recorded. The CI then left the apartment and met with investigators.



                                                 5
         Case 1:20-mj-02560-MBB Document 4-1 Filed 10/14/20 Page 6 of 7




       13.     The CI provided investigators with the black plastic bag, which contained 26

compressed cylinders of a brown powdery substance wrapped in wax paper. Investigators then

searched the CI for contraband and money with negative results and retrieved the audio- and video-

equipment. The substance was tested at the DEA Laboratory and confirmed to be 257 grams of a

substance containing fentanyl.

       14.     On the same day, FBI agents conducted a photographic identification procedure

with the CI, using an eight-photo array. The photo array was presented in sequential order and the

CI identified a photograph of M. SANTANA as the person he knew as “Dave.” As stated above,

the CI has purchased drugs from “Dave” on numerous occasions. Upon reviewing the travel history

of M. SANTANA, investigators corroborated the statement by S. SANTANA that M. SANTANA

was in the Dominican Republic on September 14, 2020. Based on social media analysis and the

video recording of the controlled purchase on September 14, 2020, investigators identified S.

SANTANA as M. SANTANA’s brother and the individual who sold fentanyl to the CI that day.

                                         CONCLUSION

       15.     Based upon the evidence set forth above, as well as my training and experience, I

submit that there is probable cause to believe that beginning no later than September 3, 2020 and

until no later than September 14, 2020, M. SANTANA and S. SANTANA conspired to distribute

and possess with intent to distribute 40 grams or more of fentanyl, in violation of 21 U.S.C. §§ 846,

841(a)(1), and 841(b)(1)(B)(vi). Accordingly, I respectfully request that a criminal complaint

charging M. SANTANA and S. SANTANA with violations of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(B)(vi), be issued.




                                                 6
         Case 1:20-mj-02560-MBB Document 4-1 Filed 10/14/20 Page 7 of 7




       16.     Disclosure of the contents of the application, affidavit, and complaint could

compromise and jeopardize the ongoing investigation. For that reason, I request that the

application, affidavit, and complaint be ordered sealed.



                                                V6HDQ:5LFKDUGV
                                             _____________________________
                                             Sean W. Richards
                                             Task Force Officer
                                             Federal Bureau of Investigation

ATTESTED TO and SWORN to before me telephonically in accordance with the requirements
of Fed. R. Crim. P. 4.1 on October 14, 2020.


                                             ________________________________
                                             HONORABLE MARIANNE B. BOWLER
                                             United States Magistrate Judge
                                             District of Massachusetts




                                                7
